Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims:
Claims 1-18 are pending.
Claims 11-18 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/22 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 11,378,794.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter. It would have been obvious to one having ordinary skill in the art to make the device claimed in this application as explicitly taught by claims 1-18 of Patent no. 11,378,794.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-9, 11-12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0310476 to Russ.

Regarding claim 1, Russ discloses a support facility capable for an optic having a barrel, (figs. 1-4, for example), comprising:


a base (50, 51, 56);
the base including a tripod connection facility (51, 51a) (capable of securing to a tripod);

a flexible strap (55) having a first strap end connected to the base, and an opposed second strap end;

a tensioner (56a) connected to the base and to the second strap end;

the flexible strap, the base, and the tensioner defining an opening configured to receive the barrel (200, 205);

the flexible strap including a length adjustment facility adjustable (via a range of teeth positions) over a range of length adjustment positions;

the base having a free end with opposed sidewalls (56) defining a protected space;

the tensioner (56a)  movable between a released position to enable removal of the optic, and a secured position immobilizing the optic; and

the tensioner being received in the protected space when in the secured position.

Regarding claim 2, wherein the length adjustment facility is configured to provide a selected strap length based on a diameter of the barrel.

Regarding claim 3, wherein the tensioner is configured to operate between a released position in which the length adjustment facility is removable from or movable along the flexible strap and an engaged position in which the support facility is engaged to the barrel.

Regarding claim 5, wherein the length adjustment facility is positioned at an intermediate position on the flexible strap away from the second strap end.

Regarding claim 8, wherein the length adjustment facility is configured to provide a continuous range of length adjustment positions.

Regarding claim 9, wherein the length adjustment facility is infinitely adjustable within the range of length adjustment positions.

Regarding claim 11, wherein the tensioner includes a lever (56a) pivotally connected to the base, and the second strap end is connected to the lever.

Regarding claim 12, similar to claim 1, Russ discloses a support facility capable for an optic having a barrel, the support facility comprising:

a base (50, 51, 56)

the base including a tripod connection facility (51, 51a);

a flexible strap (55) having a first strap end connected to the base, and an opposed second strap end connected to the base to define an opening configured to receive the barrel; 
an adjustor (selectable strap teeth) connected to the flexible strap to adjust an effective length of the flexible strap;

the adjustor being infinitely adjustable to securely accommodate a range of barrel diameters;

the base having a free end with opposed sidewalls defining a protected space (56);

a lever (56a) movable between a released position to enable removal of the optic, and a secured position immobilizing the optic; and

the lever being received in the protected space when in the secured position.
Regarding claim 14, the support facility of claim 12 including a tensioning facility (56a) movable between a secured and released condition.

Regarding claim 17, wherein the adjustor is configured to provide a continuous range of length positions.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Russ.
Regarding claims 10 and 18, Russ discloses the invention as shown above in claims 1 and 12. Russ is silent wherein the flexible strap is a woven web.

It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effecting filing date of the claimed invention to make or select the material of the flexible strap being a woven web since a change in material of an element involves only routine skill in the art. The motivation for doing so would be to provide not only strength but also flexibility so that the strap can be easily to bend, stretch, shear or twist.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references include a mount system for supporting binoculars on a tripod and a quick release mechanism:
US 5,938,155, US 5930,036, US 4,777,703, US 4,414,713, US 1,,515,412, US 10,070,702.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/           Primary Examiner, Art Unit 3632